EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACT: PAM HAMILTON January 18, 2008 415-381-8198 pam@hamiltoninkpr.com BANK OF MARIN BANCORP ANNOUNCES FOURTH QUARTER AND YTD EARNINGS Novato, CA Bank of Marin Bancorp (Nasdaq: BMRC) President and CEO Russell A. Colombo announced 2007 earnings for Bank of Marin Bancorp (Bancorp) of $12.3 million, up $441 thousand, or 3.7%, from 2006. Diluted earnings per share were $2.31 in 2007, compared to $2.11 in 2006, up 20 cents, or 9.5%. For the quarter ended December 31, 2007, Bancorp’s earnings totaled $3.3 million, up $31 thousand, or 1.0%, from $3.2 million in the comparable quarter of 2006. Diluted earnings per share for the quarter ended December 31, 2007 were $.62, an increase of 5 cents per share, or 8.8%, over the same period in 2006. The 2007 net income includes pre-tax non-recurring net gains of $710 thousand related to the second-quarter sale of the $76 million indirect auto loan portfolio and pre-tax non-recurring gains of $387 thousand from the third-quarter sale of the Bank’s $1.5 million VISA portfolio. The 2007 net income also includes a pre-tax non-recurring charge of $242k recorded in the fourth quarter for the potential obligation to Visa Inc. in connection with certain litigation indemnifications provided to Visa Inc. by Visa member banks. Loans totaled $725.0 million at December 31, 2007. Excluding the indirect auto portfolio, which was sold in the second quarter of 2007, loans increased 14.1% over 2006. Credit quality remains strong with $144 thousand in non-performing loans at December 31, 2007. Bank of Marin Bancorp holds no subprime loans in its portfolio nor does it hold investment securities backed by subprime loans. “One of the Bank’s most notable strengths is our excellent credit quality.Our solid and consistent underwriting standards combined with significant liquidity have allowed us to continue to support our customer base and build market share.We have not participated in the subprime lending market and our focus on relationship banking has allowed us to grow our portfolio at a strong double-digit pace, while maintaining excellent credit quality,” said Colombo. “The sale of the $76 million indirect auto portfolio in the second quarter of 2007 provides a source of funding for higher-yielding relationship loans, which drive core growth.The sale of the $1.5 million Visa portfolio in the third quarter of 2007 allows the Bank to offer a third-party product that better meets customers’ needs.” Deposits totaled $834.6 million at December 31, 2007, which represents growth of 13.3%.The 2007 year-end deposit balance includes a $53 million short-term deposit placed with the Bank in December.Excluding this short-term deposit, growth over 2006 totaled 6.1%. “We grew our market share of total deposits in Marin County from 8.95% at December 2006 to 9.50% at June 30, 2007, the latest date for which figures are available.We are pleased that Bank of Marin ranks number one in business core deposits in Marin County holding 23.81% of these deposits as of June 30, 2007, per the California Banksite Corporation, which provides bank deposit statistics for banks throughout California” said Colombo. Net interest income of $42.7 million in the year ended December 31, 2007 increased $1.0 million, or 2.4%, from the prior year reflecting a combination of growth in interest-earning assets and higher loan yields, partially offset by deposit growth and a higher overall cost of deposits in 2007 compared to 2006. Fourth quarter net interest income totaled $11.5 million, up $914 thousand, or 8.7%, from the comparable quarter a year ago,and reflected lower money market deposit rates. The net interest margin equaled 5.07% in 2007 compared to 5.15% in 2006.The net interest margin for the fourth quarter of 2007 totaled 5.27%, up 17 basis points from the same quarter a year ago and up 33 basis points from 4.94% in the third quarter of 2007. The margin compression in the first nine months of the year reflected both economic and competitive pressures.This pressure eased in the latter part of 2007 as the Bank’s liquidity improved with the proceeds from the sale of the indirect auto portfolio and the Bank’s active management of expenses related to deposits.“Given the interest rate compression experienced by the banking industry in 2007, we are very satisfied with these results and the balance sheet changes we accomplished.Our increased liquidity and reduction in other borrowings should help to support profitable loan growth in the coming year,” said Colombo. 1 For the year ended December 31, 2007 non-interest income, excluding non-recurring gains, totaled $4.6 million, an increase of $649 thousand, or 16.3% over the same period a year ago. Non-interest income totaled $1.2 million in the fourth quarter of 2007, which represents an increase of $194 thousand, or 18.7% compared to the same quarter a year ago. Increases in service charge income, Wealth Management Services income and other income, including Bank-owned life insurance income contributed to the growth.Approximately $89 thousand and $14 thousand of recoveries on indirect auto loans were recorded in other income during 2007 and the fourth quarter of 2007, respectively, subsequent to recording these loans at their fair value. In 2007, non-interest expense increased by $1.8 million to $27.7 million, an increase of 6.9% over 2006. The increase reflects the hiring of new key personnel, one-time costs associated with the formation of the holding company and higher FDIC insurance premiums.In the fourth quarter of 2007, non-interest expense totaled $7.0 million, an increase of $557 thousand, or 8.6%, from the fourth quarter of 2006. The increase includes higher personnel costs and FDIC premiums.The full year and fourth quarter of 2007 also include the $242 thousand non-recurring Visa Inc. litigation indemnification charge discussed earlier. In November 2007, Bancorp initiated a stock repurchase plan to buy back up to $5 million of its common stock.Bancorp repurchased 51,732 shares during the fourth quarter of 2007 at an average price of $29.96, for a total cost of $1.6 million, including commissions. Due to the active management of capital, including the repurchase of common shares in 2006 and 2007, Bancorp’s return on equity increased to 14.44%, up 61 basis points in 2007 compared to 2006 and increased to 14.64%, up 55 basis points in the fourth quarter of 2007 compared to the same quarter a year ago. “2007 was marked by a year of proactive management including the sale of the indirect auto and Visa portfolios, the formation of a holding company, the repurchase of common shares, the establishment of a loan production office in San Francisco and the announcement of a new branch in downtown Mill Valley which is expected to open in April 2008,” said Colombo. “We continue to actively pursue areas that will enhance our banking franchise so that we can maintain our premier community banking status.” The formation of a bank holding company, Bank of Marin Bancorp, with Bank of Marin as its wholly-owned subsidiary was completed on July 2, 2007.In the transaction, shareholders of the Bank became shareholders of the holding company on a “one-share for one-share” basis. For trading purposes, Bank of Marin Bancorp assumed the Bank of Marin’s ticker symbol “BMRC.” The financial information for the current period presented relates to Bank of Marin Bancorp, while certain prior periods relate to the Bank of Marin, if these periods were prior to the formation of the bank holding company. This information is comparable between periods as the only subsidiary of Bank of Marin Bancorp is the Bank of Marin. Bank of Marin has eleven branch offices with locations in Strawberry, Corte Madera, downtown San Rafael, Andersen Drive and Northgate in San Rafael, Ignacio, downtown Novato, Sausalito and three offices in Petaluma. The Bank has a commercial loan production office in San Francisco. The Bank’s administrative offices are located in Novato, and its Wealth Management Services are located in Corte Madera, Novato and Petaluma. This release may contain certain forward-looking statements that are based on management’s current expectations regarding economic, legislative, and regulatory issues that may impact Bancorp’s earnings in future periods. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts.They often include the words “believe,” “expect,” “intend,” “estimate” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.” Factors that could cause future results to vary materially from current management expectations include, but are not limited to, general economic conditions, changes in interest rates, deposit flows, real estate values, and competition; changes in accounting principles, policies or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory and technological factors affecting Bancorp’s operations, pricing, products and services.These and other important factors are detailed in various securities law filings made periodically by Bancorp or the Bank, copies of which are available from Bancorp without charge.Bancorp undertakes no obligation to release publicly the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events. 2 BANK OF MARIN BANCORP FINANCIAL HIGHLIGHTS Year To Year Comparison December 31, 2007 FOURTH QUARTER QTR 2007 QTR 2006 CHANGE % CHANGE NET INCOME $ 3,258,000 $ 3,227,000 $ 31,000 0.96 % DILUTED EARNINGS PER SHARE $ 0.62 $ 0.57 $ 0.05 8.77 % RETURN ON ASSETS (ROA) 1.41 % 1.46 % (0.05 %) (3.42 %) RETURN ON EQUITY (ROE) 14.64 % 14.09 % 0.55 % 3.90 % EFFICIENCY RATIO 55.30 % 57.77 % (0.67 %) (1.16 %) NET INTEREST MARGIN 5.27 % 5.10 % 0.17 % 3.33 % YEAR TO DATE YTD 2007 YTD 2006 CHANGE % CHANGE NET INCOME $ 12,324,000 $ 11,883,000 $ 441,000 3.71 % DILUTED EARNINGS PER SHARE $ 2.31 $ 2.11 $ 0.20 9.48 % RETURN ON ASSETS (ROA) 1.38 % 1.38 % 0.00 % 0.00 % RETURN ON EQUITY (ROE) 14.44 % 13.83 % 0.61 % 4.41 % EFFICIENCY RATIO 57.10 % 56.65 % 0.45 % 0.79 % NET INTEREST MARGIN 5.07 % 5.15 % (0.08 %) (1.55 %) AT PERIOD END Dec 31 2007 Dec 31 2006 CHANGE % CHANGE TOTAL ASSETS $ 933,901,000 $ 876,578,000 $ 57,323,000 6.54 % TOTAL DEPOSITS $ 834,642,000 $ 736,697,000 $ 97,945,000 13.30 % TOTAL LOANS $ 724,878,000 $ 719,778,000 $ 5,100,000 0.71 % TOTAL NONPERFORMING LOANS $ 144,000 $ 48,981 $ 95,019 193.99 % LOAN LOSS RESERVE TO LOANS 1.05 % 1.11 % (0.06 %) (5.41 %) LOAN LOSS RESERVE TO NON-PERFORMING LOANS 5260.42 % 16379.82 % (11119.40 %) NM STOCKHOLDERS' EQUITY $ 87,774,000 $ 89,525,000 $ (1,751,000 ) (1.96 %) BOOK VALUE PER SHARE $ 17.13 $ 16.68 $ 0.45 2.70 % TOTAL CAPITAL TO ASSETS 9.40 % 10.21 % (0.81 %) (7.93 %) TOTAL RISK BASED CAPITAL RATIO-BANK* 11.6 % 12.6 % (1.00 %) (7.94 %) TOTAL RISK BASED CAPITAL RATIO-BANCORP* 12.1 % NM NM *Current period estimated NM - Not meaningful 3 BANK OF MARIN BANCORP CONSOLIDATED STATEMENT OF CONDITION at December 31, 2007 and December 31, 2006 (in thousands, except share data) December 31, 2007 December 31, 2006 Assets Cash and due from banks $ 28,765 $ 37,283 Fed funds sold 47,500 1,500 Other short-term investments 10,010 Cash and cash equivalents 86,275 38,783 Investment securities Held to maturity, at amortized cost 13,182 14,159 Available for sale (at fair market value, amortized cost $77,450 at 12/31/07and $76,231 at 12/31/06) 76,989 75,214 Total investment securities 90,171 89,373 Loans, net of allowance for loan losses of$7,575 at 12/31/07 and $8,023 at 12/31/06 717,303 711,755 Bank premises and equipment, net 7,821 8,446 Interest receivable and other assets 32,331 28,221 Total assets $ 933,901 $ 876,578 Liabilities and Stockholders' Equity Liabilities Deposits Non-interest bearing $ 220,272 $ 206,201 Interest bearing Transaction accounts 110,174 75,993 Savings and money market 421,255 365,850 Time 82,941 88,653 Total deposits 834,642 736,697 Federal funds purchased and Federal Home Loan Bank borrowings 39,400 Subordinated debenture 5,000 5,000 Interest payable and other liabilities 6,485 5,956 Total liabilities 846,127 787,053 Stockholders' Equity Common stock, no par value Authorized - 15,000,000 shares Issued and outstanding - 5,122,971 shares at 12/31/07,and5,366,416 at 12/31/06 51,059 61,355 Retained earnings 36,983 28,760 Accumulated other comprehensive loss, net (268 ) (590 ) Total stockholders' equity 87,774 89,525 Total liabilities and stockholders' equity $ 933,901 $ 876,578 4 CONDENSED STATEMENT OF OPERATIONS for the fiscal years ended December 31, 2007, December 31, 2006and December 31, 2005 (in thousands, except per share amounts) December 31, 2007 December 31, 2006 December 31, 2005 Interest income Interest and fees on loans held in portfolio $ 52,668 $ 53,447 $ 44,988 Interest on auto loans held for sale $ 2,062 Interest on investment securities U.S. Treasury securities 8 76 155 Securities of U.S. Government agencies 3,759 3,707 2,930 Obligations of state and political subdivisions (tax exempt) 479 558 808 Corporate debt securities and other 400 297 448 Interest on Federal funds sold and other short-term investments 2,465 226 156 Total interest income 61,841 58,311 49,485 Interest expense Interest on interest bearing transaction accounts 301 293 276 Interest on savings and money marketdeposits 14,161 10,979 5,530 Interest on time deposits 3,465 3,837 3,396 Interest on borrowed funds 1,172 1,469 841 Total interest expense 19,099 16,578 10,043 Net interest income 42,742 41,733 39,442 Provision for loan losses 685 1,266 1,541 Net interest income afterprovision for loan losses 42,057 40,467 37,901 Non-interest income Service charges on deposit accounts 1,251 1,007 1,044 Wealth Management Services 1,229 1,067 958 Net gain on indirect auto and Visa portfolios 1,097 Other income 2,141 1,898 1,706 Total non-interest income 5,718 3,972 3,708 Non-interest expense Salaries and related benefits 15,900 15,490 13,819 Occupancy and equipment 2,871 2,624 2,074 Depreciation and amortization 1,246 998 846 Data processing 1,657 1,537 1,330 Professional Services 1,681 1,269 809 Other expense 4,318 3,973 3,620 Total non-interest expense 27,673 25,891 22,498 Income before provisionfor income taxes 20,102 18,548 19,111 Provision for income taxes 7,778 6,665 7,374 Net income $ 12,324 $ 11,883 $ 11,737 Net income per common share:* Basic $ 2.38 $ 2.21 $ 2.28 Diluted $ 2.31 $ 2.11 $ 2.12 Weighted average shares used to compute net income per common share: Basic 5,187 5,385 5,164 Diluted 5,330 5,639 5,516 Dividends declared per common share $ 0.51 $ 0.46 $ 0.20 * 2005 was restated for the 5% stock dividend declared in April 2006. 5 CONDENSED STATEMENT OF OPERATIONS for the three months ended December 31, 2007, September 30, 2007and December 31, 2006 (in thousands, except per share amounts - unaudited) December 31, 2007 September 30, 2007 December 31, 2006 Interest income Interest and fees on loans held in portfolio $ 13,662 $ 13,283 $ 14,095 Interest on investment securities U.S. Treasury securities 16 Securities of U.S. Government agencies 1,045 1,063 966 Obligations of state and political subdivisions (tax exempt) 121 129 123 Corporate debt securities and other 71 108 82 Interest on Federal funds sold and other short-term investments 801 1,247 8 Total interest income 15,700 15,830 15,290 Interest expense Interest on interest bearing transaction accounts 76 74 71 Interest on savings and money market deposits 3,109 3,882 3,329 Interest on time deposits 837 877 916 Interest on borrowed funds 199 209 409 Total interest expense 4,221 5,042 4,725 Net interest income 11,479 10,788 10,565 Provision for loan losses 345 200 477 Net interest income after provision for loan losses 11,134 10,588 10,088 Non-interest income Service charges on deposit accounts 357 325 250 Wealth Management Services 325 331 273 Net gain on indirect auto and Visa portfolios 387 Other income 549 543 514 Total non-interest income 1,231 1,586 1,037 Non-interest expense Salaries and related benefits 3,836 3,938 3,734 Occupancy and equipment 716 716 712 Depreciation and amortization 317 318 294 Data processing 403 411 398 Professional Services 442 536 396 Other expense 1,314 1,007 937 Total non-interest expense 7,028 6,926 6,471 Income before provision for income taxes 5,337 5,248 4,654 Provision for income taxes 2,079 2,059 1,427 Net income $ 3,258 $ 3,189 $ 3,227 Net income per common share: Basic $ 0.63 $ 0.62 $ 0.59 Diluted $ 0.62 $ 0.60 $ 0.57 Weighted average shares used to computenet income per common share: Basic 5,158 5,172 5,465 Diluted 5,280 5,301 5,657 Dividends declared per common share $ 0.13 $ 0.13 $ 0.12 6
